DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-6 are drawn to an exercise sensing method (process).
Claims 7-12 are drawn to an exercise sensing system (machine).
Claims 13-18 are drawn to an exercise sensing apparatus (machine).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process and/or certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	An exercise sensing method adapted for an exercise sensing system comprising a computing device and at least one biophysical quantity sensor, which is disposed on at least one muscle portion of a user, the exercise sensing method comprising:
monitoring a current muscle strength of the at least one muscle portion when the user performs an exercise with the at least one biophysical quantity sensor (mental process: a person, in their mind, can monitor how many repetitions of bicep curls they’ve done);
accessing an exercise history of the user to obtain a muscle strength reference value of the at least one muscle portion when the user previously performed the exercise (mental process and/or certain methods of organizing human activity: a person can keep a log of repetitions each time they do bicep curls and refer to it when performing the bicep curls next); and
comparing the current muscle strength with the muscle strength reference value to adjust an exercise intensity of the exercise (mental process and/or certain methods of organizing human activity: a person can refer to their log to see that they’ve done 8 repetitions of 25 lb bicep curls last week and decide to adjust the difficulty by attempting 8 repetitions of 30 lb bicep curls this week).

Under broadest reasonable interpretation, independent claims 1, 7, and 13 cover the performance of the limitations in the mind and/or certain methods of organizing human activity, aside from the reference to various generic components (e.g. a computing device, a biophysical quantity sensor, a storage device, a connecting device).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1, 7, and 13 recite the additional elements of a computing device, a biophysical quantity sensor, a storage device, and a connecting device. The computing device, biophysical quantity sensor, storage device, and connecting device are recited at a high level of generality (i.e. a sensor performing generic sensor functions like gathering data or a storage device for storing data) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. sensor for gathering data or a storage device for storing data). In other words, the claims invoke the computing device, biophysical quantity sensor, storage device, and connecting device merely as tools to execute the abstract idea. Furthermore, the use of the sensor may be considered the insignificant extra solution activity of gathering data for use in the abstract idea and do not add any meaningful limitation to the abstract idea. The computing device is recited at a high level of generality (i.e. a generic computer performing generic computer functions like calculating/manipulating data), is generically recited, and does not add any meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer and merely using a computer as a tool to perform an abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concept, i.e. significantly more. Independent claims 1, 7, and 13 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the computing device, biophysical quantity sensor, storage device, and connecting device are recited at a high level of generality (i.e. as generic devices performing generic functions like gathering data, storing data, manipulating data) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
manipulat[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
stor[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-6, 8-12, and 14-18 inherit the same abstract idea as claims 1, 7, and 13.
Claims 2-4 and 6 recite similar additional monitoring, calculating, converting, accessing, comparing, and recording limitations that, under their BRI, fall within the mental process/certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer/device and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2019/0046839 A1).
Regarding claims 1, 7, and 13, Jang discloses an exercise sensing method adapted for an exercise sensing system comprising a computing device and at least one biophysical quantity sensor, which is disposed on at least one muscle portion of a user (see par. [0022], Physiological data may include data generated by the sensors of athletic garment 200), the exercise sensing method comprising:
monitoring a current muscle strength of the at least one muscle portion when the user performs an exercise with the at least one biophysical quantity sensor (see par. [0027], The muscle stress engine 350 determines a muscle stress measurement for a muscle by accumulating the normalized physiological data from the data processing engine 330…For example, the exercise feedback system 100 instructs an athlete to perform a set of squats including ten repetitions during an exercise program. By determining the time bound, the muscle stress engine 350 avoids accumulating physiological data generated by the sensors when the athlete is not performing the exercises, e.g., while resting between sets of exercises. Thus, the muscle stress engine 350 may determine a more accurate measurement of the muscle stress for the set by not accumulating physiological data generated outside of the time bound);
accessing an exercise history of the user to obtain a muscle strength reference value of the at least one muscle portion when the user previously performed the exercise (see par. [0032], In some embodiments, the muscle stress engine 350 determines muscle stress measurements based on historical muscle stress measurements of exercises previously performed by the athlete); and
comparing the current muscle strength with the muscle strength reference value to adjust an exercise intensity of the exercise (see par. [0033], For example, a criteria may be satisfied by the muscle stress engine 350 determining that a muscle stress measurement of an athlete exceeds a threshold deviation relative to athlete population norms, e.g., based on aggregate data retrieved from the athlete data store 310. Specifically, the model may indicate a target motion profile (e.g., indicative of proper form of an exercise to avoid injury) or muscle stress profile (e.g., indicating a change in muscle exertion as an athlete lifts a weight), which may be customized based on the athlete's demographic or physiological data. If the athlete exceeds the threshold deviation, the muscle stress engine 350 may determine that the exercise program is currently too challenging (e.g., resulting in improper exercise form) or not challenging enough (e.g., resulting in under-utilization of muscles) for the athlete. Thus, responsive to the muscle stress engine 350 determining that the criteria is satisfied by the muscle stress measurement, the exercise program engine 300 may adjust the difficulty of the exercise program to provide an appropriate level of challenge to the athlete). With respect to claims 7 and 13, Jang also discloses a storage device recording an exercise history of the user (see par. [0022], stores the user information and physiological data in the athlete data store 310) and a connecting device receiving a force exerted by at least one muscle portion of a user monitored by at least one biophysical quantity sensor disposed on the at least one muscle portion (see par. [0024], The data processing engine 330 can receive the physiological data from the client device 110 or the processing unit 290 of the athletic garment 200).

Regarding claims 2, 8, and 14, Jang discloses wherein monitoring the current muscle strength of the at least one muscle portion when the user performs the exercise comprises monitoring a muscle strength intensity of the at least one muscle portion when the user performs the exercise to obtain a muscle strength curve, and calculating a peak value of the muscle strength curve as the current muscle strength (see par. [0033], muscle stress profile (e.g., indicating a change in muscle exertion as an athlete lifts a weight; also see par. [0049], The muscle stress engine 350 determines 820 a muscle stress measurement for the set of muscles that is representative of a magnitude of exertion by the set of muscles during the exercise (e.g., using the process 700 shown in FIG. 7); thus by determining the magnitude of exertion, it is determining a peak value that is achieved by the muscle during exercise).

Regarding claims 3, 9, and 15, Jang discloses wherein comparing the current muscle strength with the muscle strength reference value to adjust the exercise intensity of the exercise comprises calculating a change percentage of the current muscle strength relative to the muscle strength reference value, and adjusting a menu of the exercise according to the change percentage to increase or decrease the exercise intensity of the exercise (see par. [0033], For example, a criteria may be satisfied by the muscle stress engine 350 determining that a muscle stress measurement of an athlete exceeds a threshold deviation relative to athlete population norms, e.g., based on aggregate data retrieved from the athlete data store 310…Thus, responsive to the muscle stress engine 350 determining that the criteria is satisfied by the muscle stress measurement, the exercise program engine 300 may adjust the difficulty of the exercise program to provide an appropriate level of challenge to the athlete; also see par. [0039], The biofeedback indicates, for example, a metric of athletic performance such as a percentage value, a Boolean value (e.g., satisfactory or unsatisfactory), or any suitable type of value).

Regarding claims 5, 11, and 17, Jang discloses wherein the exercise sensing system further comprises a heart rate sensor, and the exercise sensing method further comprises monitoring a current heart rate when the user performs the exercise with the heart rate sensor; accessing the exercise history of the user to obtain a heart rate reference value when the user previously performed the exercise; and comparing the current heart rate with the heart rate reference value to adjust the exercise intensity of the exercise or suspend the user from performing the exercise (see par. [0039], The biofeedback may be generated based on heart rate data captured by sensors of an athletic garment or associated with a particular muscle, muscle group, repetition, or set; the heart rate data is used as part of the athlete’s physiological data in determining whether to adjust the exercise difficulty as discussed in par. [0033]).

Regarding claims 6, 12, and 18, Jang discloses recording the current muscle strength in the exercise history to serve as the muscle strength reference value (see figs. 4-5, shows history of recorded exercise data; also see par. [0032], In some embodiments, the muscle stress engine 350 determines muscle stress measurements based on historical muscle stress measurements of exercises previously performed by the athlete; thus previous muscle data is recorded as part of the athlete’s history).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krueger et al. (US 9,474,934 B1), Srinivasan et al. (US 8,500,604 B2), Siegel (US 9,993,688 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/11/2022